Citation Nr: 0407774	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  02-08 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to assignment of a higher disability evaluation 
for anxiety disorder, currently rated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

William J. Jefferson  III, Counsel


INTRODUCTION

The veteran had active service from January 1969 to November 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran requested a Board hearing in Washington, D.C., but he 
failed to report for such a hearing scheduled in August 2002.  


REMAND

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R. §§  3.102, 3.156(a), 3.159 and 3.326(a)) 
(2003).

A review of the claims folder reveals no indication that the 
veteran has received specific VCAA notification with respect 
to his claim of an increased rating for anxiety disorder.  In 
the recent past, the Board had been attempting to cure any 
such defect by sending a VCAA letter to the veteran under the 
provisions of 38 C.F.R. § 19.9(a)(2)(ii).  However, this 
regulatory provision was recently invalidated by the United 
States Court of Appeals for the Federal Circuit.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The United States Court of Appeals 
for Veterans Claims (Court) has made it clear that failure to 
adequately show compliance with VCAA notice requirements is 
remandable error.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002); 
Huston v. Principi, 17 Vet.App. 195, 202 (2003).  

In view of the need to return the case to the RO for 
compliance with VCAA notice provisions, it would seem 
appropriate and beneficial to schedule the veteran for a more 
current VA psychiatric examination to ensure an adequate 
record for eventual appellate review. 

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

2.  The RO should schedule the veteran 
for a VA psychiatric examination in order 
to determine the extent and severity of 
his service-connected anxiety disorder.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  All 
clinical findings should be clearly 
reported to allow for evaluation of the 
veteran's anxiety disorder under 
applicable VA rating criteria.  

3.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record and determine if a higher 
rating is warranted.  In reviewing the 
record, the RO should ensure that any 
additional evidence which is in Spanish 
is properly translated into English with 
the translation included in the claims 
file.  The veteran should be furnished an 
appropriate supplemental state and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




